Citation Nr: 1014205	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  09-32 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an annual clothing allowance.  

(The issues of entitlement to service connection for 
bilateral hearing loss and tinnitus are the subject of a 
separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1946 to November 
1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 decision of the Department of 
Veterans Affairs (VA) Greater Los Angeles Healthcare System 
in Los Angeles, California, which denied the Veteran's 
request for an annual clothing allowance.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in November 2009, 
the Veteran indicated that he did not want a Board hearing.  
Subsequently thereafter, in a November 2009 personal 
statement, the Veteran indicated that he wished to have a 
local hearing before a Decision Review Officer (DRO).  
However, there is no indication in the record that the DRO 
hearing has been scheduled or that the Veteran has withdrawn 
his request for a hearing.  Accordingly, this case must be 
remanded to afford the Veteran the requested personal 
hearing.  See 38 U.S.C.A. § 7107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.700 (2009).

As an aside, the Board notes that the Veteran has requested a 
travel board hearing for his service connection claims on 
appeal.  Should the Veteran decide to consolidate the 
hearings in lieu of having two separate hearings, a written 
withdrawal of the remaining hearing request must be 
submitted.  Such action should be taken in writing at the RO.  
See 38 C.F.R. § 20.704(e) (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a DRO hearing at 
the RO unless otherwise indicated by the 
Veteran or his representative.  Notify 
him of the date, time and location of his 
hearing and place a copy of the hearing 
notice letter in his claims file.  If the 
Veteran fails to appear for the scheduled 
hearing, or otherwise indicates he no 
longer desires such a hearing, such 
should be documented in the record.  If a 
DRO hearing is conducted, readjudicate 
the claim with consideration of the 
additional testimony evidence.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



